POLSTON, J.,
concurring in result only.
The State properly conceded error before the First District. The initial statement by defense counsel that “I don’t have a gender neutral reason,” relied on by the majority opinion below, was cured by defense counsel raising the issue again the next day and objecting to the process. See Carratelli v. State, 961 So.2d 312, 319 (Fla.2007) (“[R]enewing an objection ... gives the trial court one last chance to correct a potential error and avoid a possible reversal on appeal. It also allows counsel to reconsider the prior objection.... ”). In that subsequent proceeding, defense counsel argued again the gender neutral rea*468sons why the peremptory strike should be permitted, thereby clarifying any possible confusion created by the initial statement.